This is an appeal by the employer from the award of the State Industrial Board in favor of the widow of Frank C. Burt, deceased employee, for death benefits and for total disability compensation accruing to the deceased prior to his death and payable to his widow. The employer was engaged in the seed business and claimant was occupied as a salesman. On November 24, 1931, while engaged in the regular course of his employment and while proceeding along a public highway he tripped over a coal chute and fell to the ground and sustained serious injuries. The Industrial Board found that the deceased was totally disabled because of these injuries and that he died as a result thereof on September 18, 1935. The evidence sustains the finding of the Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present—'Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.